Title: C[harles] C[arter] Lee to James Madison, 28 April 1834
From: Lee, Charles Carter
To: Madison, James


                        
                            
                                My dear Sir, 
                            
                            
                                
                                    Spring Camp—Floyd—
                                
                                April 28th 1834
                            
                        
                         
                        I received but recently your letter of March 10th & instantly wrote to a friend in Washington (where
                            the letters are of which you wish copies) to comply with your request. Among the papers of my father in my possession I
                            find but two letters from you. I enclose a copy of one. The other was written in July 1807 in reply to one from my father
                            concerning the outrage on the Chesapeake. As it is not of the period to which you refer as indicating the letters of which
                            you desire copies, & seems to express nothing but the general sentiment of the country concerning that affair, I
                            have not thought it worth while to trouble you with a copy of it.
                        As it is so seldom I enjoy an opportunity of any intercourse with you, I hope you will permit me to embrace
                            this, to say that I regretted extremely certain remarks concerning Mr. Monroe & yourself in my brother’s reply to
                            Mr. Jefferson’s cruel attack on the memory of my father. I instantly wrote to him expressing my grief at them, &
                            would be very happy if I could be in any way instrumental in removing any disagreeable feelings which they may have
                            occasioned you. It seems to me but the part of gratitude in every American to wish for the remainder of your days the
                            happiest serenity, & for your memory the highest honour. I beg you to believe that no one does this more ardently,
                            or more cordially extends to Mrs. Madison an appropriate share of this feeling, than my dear Sir, your friend &
                            humble servant
                        
                        
                            
                                C. C. Lee.
                            
                        
                    